Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Beier (8222578) in views of Thomas et al (4555606), and Lindenmeier et al (6377221).
	For claim 2, Beier teaches an oven (as shown in fig.1) for heating a food item (fig.1) (col.2, lines 57-59), the oven (abstract) (fig.1-2) comprising: a housing (2) including an internal compartment (6) for receiving the food item (col.2, lines 58-60), and an antenna (12) for at least one of receiving RF signals and transmitting RF signals from/in a first direction (housing wall 18 acts as reflector which forces the antenna into one direction) (col.3, lines 23-30), wherein the antenna (12) comprises an active component (col.3, lines 15-22) (examiner notes that the housing 18 which acts as ground plane based on the housing 18 acts as reflector to the antenna 12), and wherein said housing (2) further comprises a door assembly (4) having a closed position and an open position for allowing user ingress into said internal compartment (6)
 	However, Beier fails to teach wherein at least a portion of the housing comprises an electrically conductive portion, wherein the antenna comprises a connection to said electrically conductive portion such that said electrically conductive serves as a ground plane of said antenna, wherein the ground plane is positioned behind the active component relative to the first direction, and said door assembly including a window for allowing viewing of the internal compartment from outside the internal compartment, said window including said electrically conductive portion in the form of at least one transparent conductive layer. 

	Thomas teaches, similar appliance with antenna (102), wherein at least a portion of the housing (10 as shown in fig.1) comprises an electrically conductive portion (ground plane, which electrically conductive, box 70 as shown in fig.2) (col.6, lines 7-12), wherein the antenna (102 as shown in fig.2) comprises a connection to said electrically conductive portion such that said electrically conductive serves as a ground plane of said antenna (ground plane box 70 as shown in fig.2) (col.6, lines 7-12), wherein the ground plane (ground plane box 70 as shown in fig.2) is positioned behind the active component relative to the first direction (col.6, lines 7-18).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the device in the Beier‘s reference, to include ground plane is positioned behind the active component, as suggested and taught by Thomas, for the purpose of providing transmission signal in specific direction, such as into the internal compartment (6 – Beier or 14 – Thomas), in order to achieve highly efficient signal.
	Lindenmeier teaches, similar door, said door assembly (17 as shown in fig.1 and 2) including a window (1 as shown in fig.1 and 2) for allowing viewing of the internal compartment from outside the internal compartment (inside of vehicle as shown in fig.1-2), said window (1 as shown in fig.3 and 4) (examiner notes that the structure of antenna,6,8, and 15 is attached in front of active component which is part of the window) including said electrically conductive portion (4 as shown in fig.1 and 4) in the form of at least one transparent conductive layer (abstract, lines 1-10) (therefore, using the prior art of, Lindenmeier, that teaches door which includes window with one transparent conductive layer and antenna attached to door in direction meets the claim limitation with combination of prior arts of Beier and Thomas).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the device in the Beier‘s reference, as modified by Thomas, to include said door assembly including a window as suggested and taught by Lindenmeier, for purpose of reducing heat transmission thru door while transmitting light into the window (Lindenmeier, abstract, lines 1-10).  	
	
Allowable Subject Matter
  Claims 4-6 are allowed. The following is an examiner’s statement of reasons for allowance: The prior arts, Beier (8222578) in views of Thomas et al (4555606), teaches all the limitation as previously disclosed.  However, the combination of the closest prior art, Beier (8222578) in views of Thomas et al (4555606), do not disclose, for claim 4, when said door assembly is in the closed position such that said conductive plate is capacitively coupled to said active component of said antenna when said door assembly is in the closed position. The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Claims 8-15 and 19 are allowable and the following is an examiner’s statement of reasons for allowance: as for claim 8, the closest prior art, Beier (2008/0210685) in views of Thomas et al (4555606), Elmas et al (WO 2013098330) and Bhogal et al (2016/0327279), teaches housing including an internal compartment, a door assembly having a closed position and an open position for allowing user ingress into said internal compartment, a window provided in said door assembly for allowing viewing of the internal compartment from outside the compartment, said window including an interior glass substrate having an Interior surface facing said Internal compartment and an exterior surface, an exterior glass substrate having an interior surface facing said exterior surface, of said Interior glass substrate and an exterior surface, an exterior glass substrate having an interior surface facing said exterior  surface of said Interior glass substrate and an exterior surface; and at least one transparent conductive layer; and an antenna for at least one of receiving RF signals and transmitting RF signals from/in a first direction, wherein said antenna comprises an active component and a connection to said at least one transparent conductive layer such that at least one transparent conductive layer serves as a ground plane of said antenna. However, the combination of prior arts, Beier (2008/0210685) in views of Thomas et al (4555606), Elmas et al (WO 2013098330) and Bhogal et al (2016/0327279, do not disclose wherein the active component is positioned between the Interior glass substrate and the exterior glass substrate and the at least one transparent conductive layer Is disposed behind the active component relative to the first direction, as for claim 19, wherein said transparent cover includes a transparent conductive coating on an opposite surface, and wherein said electrically conductive portion is said transparent conductive coating such that said transparent conductive coating constitutes said ground plane of said antenna. The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.

  Response to Amendment/Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
	Applicant argues that one skilled in the art would not have modified the oven of Beier to include the vehicle door assembly or window of Lindenmeier “for purpose of reducing heat transmission thru door while transmitting light into the window.” However, examiner respectfully disagrees with applicant because Beier teaches a household appliance a housing and a door that define an interior, and an electric controller,  measuring device is disposed in the interior for measuring a physical parameter and includes a measuring probe and a probe antenna, lighting device for illuminating the interior of the household appliance includes a cover and a transmit or receive antenna, the transmit or receive antenna is disposed on the housing and sealed from the interior in a substantially airtight manner using the cover, and the transmit or receive antenna is in signal communication with the electric controller allowing wireless signal transmission between the measuring probe and the electric controller, however, Beier fails to teach wherein at least a portion of the housing comprises an electrically conductive portion, wherein the antenna comprises a connection to said electrically conductive portion such that said electrically conductive serves as a ground plane of said antenna, wherein the ground plane is positioned behind the active component relative to the first direction, and said door assembly including a window for allowing viewing of the internal compartment from outside the internal compartment, said window including said electrically conductive portion in the form of at least one transparent conductive layer. 

	Thomas teaches, similar appliance with antenna (102), that the housing (10 as shown in fig.1) includes an electrically conductive portion (ground plane, which electrically conductive, box 70 as shown in fig.2) and the antenna (102 as shown in fig.2) has a connection to electrically conductive portion which serves as a ground plane of said antenna (ground plane box 70 as shown in fig.2) (col.6, lines 7-12). Furthermore, Lindenmeier teaches, similar door, door assembly (17 as shown in fig.1 and 2) that has a window (1 as shown in fig.1 and 2) for allowing viewing of the internal compartment from outside the internal compartment and the window (1 as shown in fig.3 and 4) includes the structure of antenna,6,8, and 15 that is attached in front of active component which is part of the window and also the window has electrically conductive portion in the form of at least one transparent conductive layer, therefore, using the prior art of, Lindenmeier, that teaches door which includes window with one transparent conductive layer and antenna attached to door in direction meets the claim limitation with combination of prior arts of Beier and Thomas.
 Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references of Beier with Thomas and Lindenmeier as discussed in the rejection fully meets all the claimed limitations.  Furthermore, examiner invites the applicant for interview to expedite the prosecution.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761